 

 EXHIBIT 10.9    

 
 
PERFORMANCE SHARES DEFERRED STOCK UNITS AGREEMENT PURSUANT TO
THE DOW CHEMICAL COMPANY 1988 AWARD AND OPTION PLAN
 
 
The Dow Chemical Company (“the Company” or “Dow”) has delivered to you
prospectus material pertaining to shares of Dow Common Stock covered by The Dow
Chemical Company 1988 Award and Option Plan (“the Plan”). This document is
referred to herein as “this Agreement.” Terms that are used herein and defined
in the Plan are used as defined in the Plan. THIS DOCUMENT CONSTITUTES PART OF A
PROSPECTUS COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933.
 
 
TERMS AND CONDITIONS
 
 
1.
This Agreement is in all respects subject to the provisions of the Plan, as the
Plan may be amended from time to time. The Plan is incorporated by reference. In
the event of any conflict between this Agreement and the Plan, as the Plan may
be amended from time to time, the provisions of the Plan shall govern and this
Agreement shall be deemed to be modified accordingly.

 
2.
The target number of Performance Deferred Stock Units you are awarded under this
Agreement (“Target Units”) is outlined in the accompanying award letter with
_____ as the effective date of the grant. Performance Deferred Stock Units are
earned over a three-year period beginning _____ and ending on _____ (the
"Performance Period"). The maximum number of Units that can be earned totals 250
percent of Target Units.

 
3.
The total number of Deferred Stock Units earned under this grant will be
determined and released in the form of Deferred Stock Units “Units” no later
than _____. Prior to issuance and delivery of the Units you shall have no rights
to the Units earned under this Agreement. In each year prior to issuance and
delivery, you (or your successors) shall make arrangements satisfactory to the
Compensation Committee for the payment of any taxes required to be withheld in
connection with your right to the Units under all applicable laws and
regulations of any governmental authority, whether federal, state or local and
whether domestic or foreign. The Company and its Subsidiaries or Affiliates
(collectively and individually a “Dow Company”) and their directors, officers,
employees, or agents shall not be liable for any delay in issuance or receipt of
any Units pursuant to this Agreement.

 
4.
This Agreement shall terminate and your rights under this Agreement shall be
forfeited if your employment with any Dow Company is terminated for any reason
other than death, disability or retirement, or a Special Separation Situation.
In the event of your retirement, death or disability, your current year’s
Performance Deferred Stock Unit Grant will be prorated based on the period of
time worked during the year.  If you take a leave of absence from a Dow Company,
for any reason, your grant under this Agreement will be subject to the leave of
absence policy established by the Compensation Committee for Plan Awards. For
purposes of this Agreement, “retirement” is defined in your home country
retirement policy in effect at the inception of this Agreement. You shall be
considered to be disabled for purposes of this Agreement in the event you, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which can be expected to last for a continuous
period of not less than 12 months, are receiving income replacement benefits for
a period of not less than 3 months under an accident and health plan or
arrangement covering employees of the Company.  Your death or disability shall
not accelerate the time of payment of Deferred Stock under this Agreement.

 
5.
A “Special Separation Situation” is defined as a situation in which (a) a Dow
Company terminates your employment by employer action for a reason that
qualifies you for a severance benefit (which includes the Special Stock
Treatment described in this section 5) under a severance plan sponsored by a Dow
Company, and (i) you fulfill the requirements of the severance plan in order to
qualify for payment of the severance benefit, and (ii) you and the Dow Company
sign a Release that provides for the Special Stock Treatment described in this
section 5; or (b) a Dow Company terminates your employment by employer action,
and i) you do not qualify for a severance benefit under a severance plan
sponsored by the Dow Company under the circumstances specified in paragraph 5a,
and ii) the reason for termination was not because of the violation of an
employer rule, or a law, regulation or other such government requirement, or
dishonesty or theft, or because you engaged in activity harmful to the interests
of, or in competition with, a Dow Company, and iii) you and the Dow Company sign
a Release that provides for the Special Stock Treatment described in this
section 5. If your employment is terminated under a Special Separation
Situation, then your Award shall receive Special Stock Treatment. Special Stock
Treatment means that (i) the target number of Units in your grant shall be
reduced to a new target number of Units that is proportionate to the period of
time you were employed by the Dow Company during the stated performance period
and (ii) the number of Units actually earned and delivered, if any, under the
grant shall be

 

 
139

--------------------------------------------------------------------------------

 
 
 
determined by applying the performance measures applicable to the grant to the
proportionally reduced target number of Units determined in accordance with
subclause (i) above. This proportionally reduced amount of the target Units
shall be calculated by dividing (x) the period of time between the beginning of
the performance period and the date of termination of employment by (y) the
performance period.

 
6.
For each Dow Common Stock dividend record date between _____ and _____, an
account in your name will be credited with a sum of money equal to the amount
that you would have received in dividends if Dow Common Stock instead of
Deferred Stock Units had been issued to you (the "Dividend Equivalents"). The
Dividend Equivalents associated with each installment of Units delivered to you
pursuant to Section 3 will be paid in cash to you as additional compensation on
a date between _____ and _____. Awardees regularly paid compensation by a Dow
Company in other than U.S. dollars will receive such payment of Dividend
Equivalents converted from U.S. dollars at the Dow inter-company trading rate in
effect at the time of delivery.

 
7.
Your right to future issuance and delivery of Units may not be sold, pledged,
assigned or otherwise transferred (except as hereinafter provided) and any
attempt to sell, pledge, assign or otherwise transfer shall be void and your
rights to the Units shall therefore be forfeited. Your right to such future
issuance and delivery shall, however, be transferable by will or pursuant to the
laws of descent and distribution or you may make a written designation of a
beneficiary on the form prescribed by the Company, which beneficiary (if any)
shall succeed to your rights under this Agreement in the event of your death.

 
8.
Upon the occurrence of a Change of Control as defined in the Plan, your right to
receive the number of units credited to your account under this Agreement shall
not be forfeitable under any circumstances, and your units will continue to be
delivered based on the original deferral period schedule, and Payment Date, if
applicable.  . If you also experience an involuntary Separation from Service
from Dow or an affiliate thereof within two years following a Change of Control,
and prior to the Payment Date, the Company shall deliver these units to you on
the 30th day following such Separation from Service.

 
9.
If at any time during the term of this Agreement you engage in any act of Unfair
Competition (as defined below), this Agreement shall terminate effective on the
date on which you enter into such act of Unfair Competition, unless terminated
sooner by operation of another term or condition of this Agreement or the Plan.
In addition, if at any time within three years after issuance and delivery of
the Units under this Agreement you engage in any act of Unfair Competition, you
shall promptly pay to the Company the Fair Market Value of Units Earned and
Dividend Equivalents paid. The Compensation Committee shall, in its sole
discretion, determine when any act of Unfair Competition has occurred, and the
determination of the Compensation Committee shall be final and binding as to all
parties. For purposes of this Agreement, the term “Unfair Competition” shall
mean and include activity on your part that is in competition with a Dow Company
or is or may be harmful to the interests of a Dow Company, including but not
limited to conduct related to your employment for which either criminal or civil
penalties against you may be sought, or your acceptance of employment with an
employer that is in competition with a Dow Company.

 
10.
In the event that additional shares of Common Stock of the Company are issued
pursuant to a stock split or a stock dividend, the Board of Directors shall make
appropriate adjustments in the number and kind of Target Units credited to your
account on the books of the Company as deemed appropriate.

 
11.
Nothing contained in this Agreement shall confer or be deemed to confer upon you
any right with respect to continuance of employment by a Dow Company, nor
interfere in any way with the right of a Dow Company to terminate your
employment at any time with or without assigning a reason therefore.

 
12.
This document shall constitute a Performance Deferred Stock Units Agreement
between the Company and you, and this Agreement shall be deemed to have been
made on _____. To the extent that federal laws do not otherwise control, this
Agreement shall be governed by the laws of the state of Delaware and construed
accordingly. Subject to earlier termination by operation of another term or
condition of this Agreement or the Plan, this Agreement will expire when Units
Earned are delivered or when it is determined by the Compensation Committee that
the Company’s strategic financial performance objectives have not been achieved,
whichever date is earlier. You may choose to reject this award by written notice
delivered to the Compensation Committee of the Company within ninety days of
your receipt of this instrument. Individuals who reject this Performance
Deferred Stock Units Agreement will not receive additional cash or non-cash
compensation in lieu of the Performance Deferred Stock Units.



 
140

--------------------------------------------------------------------------------

 
